Dismissed and Opinion Filed August 22, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00181-CR

                   EX PARTE NORMAN JOSEPH LANDRY

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-00932-2022

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Norman Joseph Landry appeals the trial court’s order denying his application

for writ of habeas corpus contesting his extradition to the State of Rhode Island. The

State has moved to dismiss the appeal as moot. Appellant has not filed a response.

We agree with the State, and dismiss this appeal as moot.

      Appellant was arrested in Collin County under a Texas Governor’s warrant

authorizing his extradition to Rhode Island, where he is charged with multiple

offenses. Appellant filed an application for writ of habeas corpus to challenge the

extradition. During the hearing on his application, appellant admitted he was the
person wanted in Rhode Island, but raised a technical objection to the Governor’s

warrant. The trial court denied relief and appellant appealed.

      While the appeal was pending, appellant discharged his appointed counsel and

elected to proceed pro se. On appellant’s motion, the court abated the appeal to the

trial court to set an appeal bond. During the bond hearing, appellant suggested that

he wanted to be released on bond so he could return voluntarily to Rhode Island. On

June 20, 2022, the trial court entered an order setting bond at $100,000.

      On August 9, 2022, the State filed a motion to dismiss the appeal. In its

motion, the State represents that appellant was released on bail, he returned to Rhode

Island, and he cleared his warrants. The State attached to its motion certified copies

of docket sheets from appellant’s Rhode Island cases showing the warrants for

appellant’s arrest were canceled on July 25, 2022, and his cases have been set for

pretrial hearings in September 2022. The State also attached a certified copy of a

warrant for commitment from one case documenting that appellant’s warrant was

canceled because he had appeared as a “walk in.”

      When subsequent developments end the controversy that serves as the

premise for habeas relief, an appeal from the denial of a habeas application becomes

moot. See Ex parte Huerta, 582 S.W.3d 407, 410 (Tex. App.—Amarillo 2018, pet.

ref’d); Ex parte Flores, 130 S.W.3d 100, 105 (Tex. App.—El Paso 2003, pet. ref’d).

Subject to exceptions not applicable to the current case, when habeas proceedings

become moot, pending appeals must be dismissed because appellate courts lack

                                         –2–
jurisdiction to decide moot controversies and issue advisory opinions. Huerta, 582

S.W.3d at 411–13; see also Flores, 130 S.W.3d at 105.

      A habeas appeal challenging the applicant’s extradition is rendered moot if

the applicant returns to the demanding state and is apprehended and placed into

custody there. Ex parte Spears, 343 S.W.2d 466, 466 (Tex. Crim. App. 1961); see

also Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.—San Antonio 1997, no pet.)

(per curiam) (extradition to demanding state rendered habeas appeal of extradition

moot); Ex parte Perez, No. 05-18-01046-CR, 2018 WL 6333255, at *1 (Tex. App.—

Dallas Nov. 29, 2018, no pet.) (mem. op., not designated for publication) (same).

      Appellant’s voluntary return to Rhode Island means there is no longer a

controversy over his extradition for this court to resolve. See Spears, 343 S.W.2d at

466. Accordingly, we grant the State’s motion and dismiss the appeal as moot.




                                           /Cory L. Carlyle//
                                           CORY L. CARLYLE
220181f.u05                                JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE NORMAN JOSEPH                      On Appeal from the 380th Judicial
LANDRY                                      District Court, Collin County, Texas
                                            Trial Court Cause No. 380-00932-
No. 05-22-00181-CR                          2022.
                                            Opinion delivered by Justice Carlyle.
                                            Justices Myers and Goldstein
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 22nd day of August, 2022.




                                      –4–